                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

CARY GRAY,                                        )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         ) CIV. ACT. NO. 2:17cv116-ECM
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security,           )
                                                  )
       Defendant.                                 )

                                  OPINION and ORDER

       This litigation is now before the court on the recommendation of the United States

Magistrate Judge entered on December 10, 2018, (doc. 18) that this case be dismissed for

the plaintiff’s failure to exhaust his administrative remedies. On January 7, 2019, the

plaintiff filed objections to the Recommendation.         After careful review of the

recommendation, and the plaintiff’s objections, and after an independent review of the

entire record, and for good cause, it is

       ORDERED and ADJUDGED as that the plaintiff’s objections be and are hereby

OVERRULED, the Recommendation of the Magistrate Judge be and is hereby ADOPTED,

and this case be and is hereby DISMISSED without prejudice.

       An appropriate judgment will be entered.

       DONE this 10th day of January, 2019.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    UNITED STATES DISTRICT JUDGE
